Citation Nr: 0828758	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for post 
gastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty for training 
from January 1972 to June 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from March and November 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In a March 2005 rating action, the RO 
continued a previously assigned 20 percent rating for post 
gastrectomy syndrome, effective September 4, 1973.  In a 
November 2005 Decision Review Officer (DRO) rating action, 
the RO increased the rating to 40 percent, effective October 
29, 2004, the date of the veteran's claim for an increased 
rating for his post gastrectomy syndrome disability.  
However, the issue of entitlement to a higher disability 
evaluation for a post gastrectomy syndrome disability remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Objective medical evidence does not demonstrate that the 
veteran's post gastrectomy syndrome disability has been 
manifested by hypoglycemic symptoms or weight loss with 
malnutrition and anemia.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for post gastrectomy syndrome have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7308 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to an 
evaluation in excess of 40 percent for a post gastrectomy 
syndrome disability was received in October 2004.  He was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2004.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in May 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in March 
2006 and April 2008.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in November 2004, March 2006, and April 2008 
satisfied many of the requirements of the VCAA, these letters 
did not inform the veteran that he needed to show the effect 
that the worsening of his symptoms had on his employment and 
daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was provided notice of 
38 C.F.R. § 4.114, including Diagnostic Code 7308, in a 
Supplemental Statement of the Case issued in November 2006.  
38 C.F.R. § 4.114 specifically describes how digestive 
disabilities are rated.  The veteran's actions also 
demonstrate an awareness of what was necessary to 
substantiate his claim for an evaluation in excess of 40 
percent for a post gastrectomy syndrome disability.  He 
described in his substantive appeal and to VA and private 
medical examiners the effects that his disability had on his 
daily living and work routine.  Based on the foregoing, the 
Board has determined that it is not prejudicial to the 
appellant to proceed to finally decide this appeal as any 
error in notice did not affect the essential fairness of the 
adjudication.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records and private treatment 
records pertaining to his service-connected digestive 
disability have been obtained and associated with his claims 
file.  He has also been provided with contemporaneous VA 
examinations (one was contracted through QTC Medical Services 
(QTC)) of the current state of his service-connected 
digestive disability.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran is currently assigned a 40 percent rating, 
effective October 29, 2004, for his post gastrectomy syndrome 
disability under Diagnostic Code 7308.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2007).

730
8
Postgastrectomy syndromes:
Ratin
g

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia
60

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight 
loss
40

Mild; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or 
continuous mild manifestations
20
38 C.F.R. § 4.114, Diagnostic Code 7308 (2007).

Factual Background and Analysis

The veteran's application for an increased rating was 
received in October 2004.  Pursuant to 38 C.F.R. § 3.400(o), 
the Board will examine the record to determine whether within 
the year prior to the October 2004 receipt of the application 
for a higher rating it was "factually ascertainable" that 
an increase in disability had occurred.  Thus, the Board must 
review the evidence subsequent to October 1, 2003 to 
determine whether a higher rating was merited.  

In a September 2004 private gastroenterology consultation 
report, the veteran's physician, S.R., M.D. noted that the 
veteran complained of early satiety, occasional dysphagia, 
and loose, watery stools immediately following a meal.  He 
denied any unexplained weight loss, fever, chills, or sweats.  
On physical examination, his weight was noted as 192 pounds.  
His abdomen had normal bowel sounds, no hepatosplenomegaly or 
mass noted, and was not tender.  The assessment was dysphagia 
for solids that could represent gastroesophageal reflux with 
a distal esophageal Schatzki's ring.  In an October 2004 
endoscopy report, Dr. S. R. found moderate esophageal 
inflammation suspected as a result of reflux with erosions 
present.  The assessment was evidence of the prior partial 
gastrectomy with an apparent Billroth type 1 procedure 
performed and moderately severe erosive esophagitis in the 
distal esophagus due to acid or bile reflux.  In a November 
2004 gastroenterology follow-up note, the veteran reported 
that following the endoscopy and being placed on Prevacid he 
experienced some improvement in his symptoms, and his loose 
stools had "gotten a lot better."  On examination, Dr. S. 
R. noted the veteran's weight as 203 pounds and his abdomen 
to be without masses, tenderness, or hepatosplenomegaly.  The 
assessment was dyspeptic symptoms most likely secondary to 
prior gastric surgery and bile reflux gastritis versus acid 
peptic inflammation versus poor motility.

In a September 2005 VA stomach, duodenum, and peritoneal 
adhesions examination report, the veteran described his 
current symptoms to include 2 to 3 stools per day, usually 
half being diarrheal.  He complained of extreme abdominal 
cramping when he had an urgent need to use the restroom as 
well as sweating when he waited to use the restroom.  He 
reported initial frequent nausea and vomiting, but less 
nausea and vomiting now.  He indicated that he ate 6 to 8 
small meals per day with no dietary preference or 
restriction, and he stated that his present weight was 190 
pounds.  He stated that he had acid indigestion, particularly 
at night.  He also described the effects of his disability on 
his work as a police officer: he reported that he previously 
worked on patrol where there was food available, but no 
restrooms; now he works in a court house where restrooms are 
available to him, but not food.  On physical examination, the 
veteran was observed to be tall, athletic, well-developed, 
well-nourished, in no distress, and displayed no evidence of 
jaundice or anemia.  His abdomen was noted to be flat without 
masses, tenderness, or organomegaly.  The examiner's 
impressions were subtotal gastrectomy, dumping syndrome 
secondary to subtotal gastrectomy, and gastroesophageal 
reflux disease.

In an October 2006 private gastroenterology consultation 
report, the veteran indicated that he continued to have 
symptoms of dumping syndrome, but that the Prevacid 
medication he took controlled the acid reflux aspect of his 
symptoms.  He further reported symptoms of early satiety, 
occasional dysphagia, loose watery stools 3 times daily after 
meals, occasional lightheadedness and dizziness associated 
with sudden onset of loose stools.  He denied weight loss, 
fever, chills, or sweats.  On physical examination, his 
weight was noted to be 190 pounds, and his height was 73 
inches.  His abdomen was noted to have normal bowel sounds, 
no hepatosplenomegaly or mass, and no tenderness.  The 
assessments were symptoms of continued epigastric pain, which 
was usually worse in the evenings, and daily symptoms 
consistent with dumping syndrome likely secondary to prior 
gastric resection.  

In an April 2008 VA fee basis medical examination report, the 
veteran complained of diarrhea, weight loss, nausea, 
sweating, weakness, feeling faint after eating, and acid 
reflux at night that caused lost sleep and sleepiness on the 
job.  He also reported symptoms of hypoglycemic reaction 10 
to 15 minutes after eating.  He further stated that he was 
unable to work as a patrol officer and was reassigned to the 
court house.  He added that he was unable to maintain a 
normal work routine due to a frequent and immediate need to 
use the restroom due to diarrhea and feeling faint.  On 
physical examination, the veteran was noted to weigh 192 
pounds, had a normal nutritional status, and appeared well-
developed, well-nourished, and in no acute distress.  
Examination of his abdomen revealed no striae on the 
abdominal wall, no distension of superficial veins, no 
ostomy, no tenderness to palpation, no splenomegaly, no 
ascites, no liver enlargement, and no aoritic aneurysm.  The 
results of complete blood count (CBC) diagnostic tests were 
reported as normal.  The examiner diagnosed post gastrectomy 
syndrome, noting that while the veteran's subjective 
complaints included diarrhea, weight loss, nausea, sweating, 
weakness, and feeling faint after meals, objective medical 
findings included a normal abdomen examination, no anemia, 
and no findings of malnutrition.

In a July 2008 hearing, the veteran and his representative 
asserted that the veteran meets all the criteria for a 60 
percent rating for his digestive disability with the 
exception of the criterion of weight loss with malnutrition 
and anemia.  The veteran testified that he was on a 
prescribed high fat and high sugar diet to help him maintain 
his current weight and that if he were not this diet, he 
would have continual low blood sugar and dramatic weight loss 
that would result in malnutrition.  The veteran described a 
tiered-incentive weight loss program through his employer, 
King County, and indicated that when he followed the regular 
diet, which forbids high fat foods, he was losing weight very 
rapidly.  He added that he was concerned about having to pay 
a higher insurance deductible because he was not following 
the diet.  He indicated that his regular doctor, whom he sees 
once a year, was concerned about his cholesterol, and that 
his employer wanted him to decrease his sugar, carbohydrate, 
and high fat intake to lower his cholesterol.  The veteran 
further testified that he has not been asked to monitor his 
blood sugar at home.  He noted that he has a kit to monitor 
his blood, but that he knows the feeling when his blood sugar 
is getting low.  He stated that if he does not plan his meals 
properly, he needs to ask his employer for a break to use the 
restroom during court sessions.

As indicated above, while the veteran has complained of 
experiencing weight loss related to his digestive disability, 
the weight of the objective medical evidence demonstrates no 
weight loss or associated malnutrition and anemia.  Instead, 
between September 2004 and April 2008, competent medical 
evidence showed that the veteran generally maintained his 
weight around 190 pounds and never exhibited signs of 
malnutrition or anemia on physical examination or by 
diagnostic testing.  He hypothesized in the alternative 
during his hearing that he would experience weight loss with 
malnutrition and anemia if he were not on a high fat and high 
sugar diet.  Moreover, he asserted that he knows when he 
experiences low blood sugar, but admitted that he does not 
monitor his blood sugar, nor has he been requested to monitor 
his blood sugar.  Again, objective medical evidence has not 
documented any weight loss with malnutrition and anemia or 
hypoglycemic symptoms that would warrant the assignment of a 
60 percent rating.  While the veteran may meet some of the 
criteria, the language for a 60 percent rating is very 
specific in requiring the presence of nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  

The Board emphasizes that questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, his assertions 
in this regard simply do not constitute persuasive evidence 
in support of the claim for an increased evaluation for his 
service-connected digestive disability.

In summary, two of the six criteria required by law for a 60 
percent rating for postgastrectomy syndromes are not 
demonstrated by objective medical evidence.  Therefore, as 
there is no question as to which of two disability 
evaluations (40 percent or 60 percent) should be applied, the 
lower rating assignment must remain in accordance with 38 
C.F.R. § 4.7 (2007).

The Board acknowledges the veteran and his representative's 
contentions that his digestive disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 40 percent for the 
veteran's post gastrectomy syndrome disability.  Therefore, 
entitlement to an increased rating for a digestive disability 
is not warranted.  The Board has considered staged ratings 
under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While it was noted 
that the veteran's post gastrectomy syndrome disability has 
affected the veteran's work routine, objective medical 
findings are not indicative of any unusual or marked 
interference with his current employment as a court house 
police officer with King County (i.e., beyond that 
contemplated in the assigned 40 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for post 
gastrectomy syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


